COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-183-CV





IN RE TARRANT COUNTY 	RELATOR

REHABILITATION HOSPITAL

D/B/A CITY VIEW HEALTHSOUTH

REHABILITATION HOSPITAL



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
----------

We have considered relator’s “Unopposed Motion To Dismiss Original Proceeding.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss this original proceeding.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM



PANEL B:	WALKER, DAY, and LIVINGSTON, JJ.

DELIVERED: June 23, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.